UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4477


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES DOMINIQUE POSEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00466-WO-1)


Submitted:   March 22, 2016                 Decided:    April 11, 2016


Before MOTZ and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Kathleen A.
Gleason, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Kyle D. Pousson, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James     Dominique       Posey        appeals         the     108-month         sentence

imposed following his guilty plea to possession of a firearm by

a convicted felon, 18 U.S.C. § 922(g)(1) (2012).                                    We conclude

that none of the issues raised on appeal has merit, and we

affirm.

                                               I

       Posey premises his first two claims on his theory that two

prior state convictions that factored into the calculation of

his    Guidelines       range     were       erroneously          treated       as    felonies.

First, he argues that the district court improperly assigned him

base    offense        level     24     because          he    had    two       prior       felony

convictions      of     either    a     crime       of    violence         or   a    controlled

substance       offense.         See        U.S.    Sentencing         Guidelines           Manual

§ 2K2.1(a)(2)      (2014).            Specifically,           Posey    contends        that    the

district court improperly included as one of the two felonies

his    2012    North    Carolina       state       conviction         of    possession        with

intent to sell and deliver marijuana.                         If Posey is correct, his

base offense level would be 20.                    See USSG § 2K2.1(a)(4)(A).

       In a related claim, Posey contends that he was incorrectly

assessed       three    criminal        history          points      for    both      the     2012

marijuana      conviction       and     a    2012    state        conviction         for    felony

possession of cocaine.                See USSG §§ 4A1.1(a) (assigning three

criminal history points “for each prior sentence of imprisonment

                                               2
exceeding one year and one month”).                  Under Posey’s theory, he

should      have    received      only    two     points      for    each    of    these

convictions.            See USSG § 4A1.1(b) (assigning two points “for

each prior sentence of imprisonment of at least sixty days not

counted in [§ 4A1.1](a)”).

      To resolve these claims, we turn to our recent decision in

United States v. Barlow, 811 F.3d 133 (4th Cir. 2015), in which

we addressed the impact of the Justice Reinvestment Act of 2011,

2011 N.C. Sess. Laws 192 (JRA), on the North Carolina Structured

Sentencing        Act.      “[T]he   Structured       Sentencing       Act    and    its

statutory tables determine if a crime is punishable by a term of

imprisonment of more than one year.”                     Id. at 137; see United

States v. Simmons, 649 F.3d 237, 240, 249-50 (4th Cir 2011) (en

banc).      The JRA “mandates terms of post-release supervision for

all   convicted         felons   except   those    serving      sentences     of     life

without parole.”           Barlow, 811 F.3d at 137.            Posey contends that

because the JRA required his placement on supervision for both

the cocaine and marijuana offenses before he had been imprisoned

for one year, neither offense was a felony.                         Thus, his proper

base offense level was 20, and he should have received only two

criminal history points for each of these offenses.

      We    reiterated      in   Barlow    that,    in     determining       whether    a

prior      term    of    imprisonment     qualifies      as    a    felony,       Simmons

requires us to “ask only what term of imprisonment the defendant

                                           3
was exposed to for his conviction, not the most likely duration

of his imprisonment.”               Id. at 140.              We held that “state law

renders     post-release            supervision             part    of      the   term       of

imprisonment [and that] each of Barlow’s convictions, for which

he faced a nineteen-month term of imprisonment, qualified as a

felony conviction.”           Id.

      Posey      was    sentenced      to        8-19   months       for    the   marijuana

conviction and to 6-17 months for the cocaine conviction.                               Under

Barlow, these were both felony convictions.                          Thus, we hold that

the   district       court    correctly         assigned       three     criminal     history

points for each conviction and properly determined that Posey’s

base offense level was 24.

                                                II

      Because Posey used the firearm to facilitate the separate

crime of felony promotion of prostitution, his offense level was

increased       under      USSG   § 2K2.1(b)(6)(B),            which       provides    for    a

four-level enhancement if the defendant “used or possessed any

firearm . . . in connection with another felony offense.”                                   The

enhancement is designed “to punish more severely a defendant who

commits     a    separate         felony        offense      that    is     rendered        more

dangerous       by   the    presence       of    a   firearm.”           United   States      v.

Jenkins, 566 F.3d 160, 164 (4th Cir. 2009) (internal quotation

marks   omitted).           Posey   asserts          that    the    enhancement       was   not

warranted.

                                                 4
      A firearm is possessed “in connection with” another offense

“if the firearm . . . facilitated, or had the potential of

facilitating,         another     felony    offense.”         USSG      § 2K2.1      cmt.

n.14(A); see United States v. Blount, 337 F.3d 404, 411 (4th

Cir. 2003).        “[T]he firearm must have some purpose or effect

with respect to the crime; its presence or involvement cannot be

the   result     of    accident     or     coincidence.”          United     States     v.

Hampton,    628 F.3d 654,    663    (4th   Cir.    2010)    (alteration         and

internal quotation marks omitted).

      Here,      officers    discovered         Posey    in   a   car     parked     just

outside a hotel room whose occupant had reported a disturbance.

Officers      observed      Posey    retrieve      something       from      under     the

driver’s seat and then heard a metallic sound on the pavement,

where Posey had bent over.               Officers discovered a loaded handgun

under the driver’s side of the vehicle.                  Posey’s girlfriend told

police    that    Posey     had    taken    her   to    the   hotel     to    engage    in

prostitution with the occupant of the room.                       Posey admitted to

officers following his arrest that he had gone to get the gun

after he left the woman in the hotel room with the customer.                            We

hold that the district court did not err in finding that the

firearm facilitated, or had the potential to facilitate, the

offense    of    promoting        prostitution.         The   firearm        would   have

encouraged the payment of money owed and provided protection to

Posey.

                                            5
                                III

     We   therefore   affirm.   We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                               AFFIRMED




                                 6